DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deane et al. (US PGPub 2006/0097965) in view of Reddy et al. (US PGPub 2005/0285822).

Regarding claim 1, Deane discloses a method of recovering a display having a plurality of pixels (fig. 1), each having a light emitting device (fig. 3, LED) and a driving transistor (fig. 3, TD1) for driving the light emitting device ([0069], “when TFT TD1 is driving current into the LED”), the method comprising:
illuminating a driving transistor of a pixel of the plurality of pixels while negatively biasing the driving transistor using a recovery voltage, producing a negative induced VT voltage shift in the driving transistor ([0071], “Instead or as well as providing illumination of the TFTs, a negative gate bias can be applied to the drive TFT which is not being used. By providing a larger negative bias than is required to turn the TFT off, the rate of recovery of TFT characteristics can also be enhanced”); and
following the negative induced VT shift in the driving transistor, driving the driving transistor to induce a positive VT shift in the driving transistor ([0070], “In a preferred arrangement, as TD1 lights the LED, some of that light can be allowed to fall upon the drive TFTs TD1 and TD2. In TD2 this will allow recovery of the threshold voltage drift. After a period of time the control will allow TD2 to become the current-providing TFT and TD1 to be turned off and recover. This process will continue throughout the lifetime of the display”).
While Deane discloses driving a transistor, it would have been known in the prior art to use the performance of the pixel to select the driving. In a similar field of endeavor of display devices, Reddy discloses driving the driving transistor based on a performance of the pixel ([0085], “The sensors 203 generate a sensor output signal 207 (and in one embodiment a plurality of sensors generate a plurality of sensor signals) that is (are) communicated to the display drive and control electronics 204 and used by the drive and control electronics 204 to modify the pixel drive and control signal(s) 206 as necessary to achieve and maintain individual pixel photon flux levels and achieve uniformity performance between and among the plurality of pixels in the display. In one embodiment there is a sensor 203 associated with and located within or adjacent to each pixel 202 so that the pixel integrated photon flux and uniformity is achieved on a pixel-by-pixel basis rather than globally for the entire display”).
In view of the teachings of Deane and Reddy, it would have been obvious to one of ordinary skill in the art to drive the driving transistor of Deane based on a performance of a pixel, as taught by Reddy, for the purpose of improving user experience by achieving improved pixel uniformity across a display (Reddy: [0085]).  

Regarding claim 5, Deane further discloses in which the negative induced VT shift and the positive induced VT shift are repeated multiple times ([0070], “This process will continue throughout the lifetime of the display” and fig. 5).

Regarding claim 6, Deane further discloses in which the illumination is generated by a light emitting device of the pixel (fig. 3, LED).

Regarding claim 7, the combination of Deane and Reddy further discloses in which the recovery voltage and the driving of the driving transistor are each based on a signal representing the performance of the pixel (Reddy: [0085], “The sensors 203 generate a sensor output signal 207 (and in one embodiment a plurality of sensors generate a plurality of sensor signals) that is (are) communicated to the display drive and control electronics 204 and used by the drive and control electronics 204 to modify the pixel drive and control signal(s) 206 as necessary to achieve and maintain individual pixel photon flux levels and achieve uniformity performance between and among the plurality of pixels in the display. In one embodiment there is a sensor 203 associated with and located within or adjacent to each pixel 202 so that the pixel integrated photon flux and uniformity is achieved on a pixel-by-pixel basis rather than globally for the entire display”).

Regarding claim 8, Deane further discloses in which the illumination and the recovery voltage are substantially constant ([0071] and fig. 5).

Regarding claim 9, Deane further discloses in which the illumination and the recovery voltage are pulses ([0100]).

Regarding claim 10, Deane further discloses in which the recovery voltage is different from a programming voltage ([0071], “Instead or as well as providing illumination of the TFTs, a negative gate bias can be applied to the drive TFT which is not being used”).

Regarding claim 11, Deane discloses a method for a display including a plurality of pixel (fig. 1), each having a light emitting device (fig. 3, LED) and a driving transistor (fig. 3, TD1) for driving the light emitting device ([0069], “when TFT TD1 is driving current into the LED”), the method comprising:
during a first cycle, implementing an image display operation including programming a pixel circuit for a valid image and driving the pixel to emit light according to the programming ([0070], “In a preferred arrangement, as TD1 lights the LED, some of that light can be allowed to fall upon the drive TFTs TD1 and TD2. In TD2 this will allow recovery of the threshold voltage drift. After a period of time the control will allow TD2 to become the current-providing TFT and TD1 to be turned off and recover”);
during a second cycle, implementing a recovery operation for recovering a portion of the display, the recovery operation including illuminating a driving transistor of the pixel while negatively biasing the driving transistor of the pixel using a recovery voltage, producing a negative induced VT voltage shift in the driving transistor ([0071], “Instead or as well as providing illumination of the TFTs, a negative gate bias can be applied to the drive TFT which is not being used. By providing a larger negative bias than is required to turn the TFT off, the rate of recovery of TFT characteristics can also be enhanced”); and
following the negative induced VT shift in the driving transistor, driving the driving transistor to induce a positive VT shift in the driving transistor ([0070], “This process will continue throughout the lifetime of the display”).
While Deane discloses driving a transistor, it would have been known in the prior art to use the performance of the pixel to select the driving. In a similar field of endeavor of display devices, Reddy discloses driving the driving transistor based on a performance of the pixel ([0085], “The sensors 203 generate a sensor output signal 207 (and in one embodiment a plurality of sensors generate a plurality of sensor signals) that is (are) communicated to the display drive and control electronics 204 and used by the drive and control electronics 204 to modify the pixel drive and control signal(s) 206 as necessary to achieve and maintain individual pixel photon flux levels and achieve uniformity performance between and among the plurality of pixels in the display. In one embodiment there is a sensor 203 associated with and located within or adjacent to each pixel 202 so that the pixel integrated photon flux and uniformity is achieved on a pixel-by-pixel basis rather than globally for the entire display”).
In view of the teachings of Deane and Reddy, it would have been obvious to one of ordinary skill in the art to drive the driving transistor of Deane based on a performance of a pixel, as taught by Reddy, for the purpose of improving user experience by achieving improved pixel uniformity across a display (Reddy: [0085]).  

Claims 15-20 are within the scope of claims 5-10 respectively and are therefore interpreted and rejected based on similar reasoning.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deane in view of Yamashita et al. (US PGPub 2009/0184898). 

Regarding claim 2, Deane discloses an LED, however Deane does not disclose the wavelength range of the LED, other wavelength ranges are known including in the blue or ultraviolet range. Deane does not disclose in which the illumination is with light in the blue or ultraviolet range.
In a similar field of endeavor of display devices, Yamashita discloses in which the illumination is with light in the blue or ultraviolet range ([0039], lines 4-5).
In view of the teachings of Deane, Reddy and Yamashita, it would have been obvious to one of ordinary skill in the art to substitute the LED in Deane to include an LED with a blue or ultraviolet range, as taught by Yamashita, to achieve expected and intended results. 

Claim 12 is within the scope of claim 2 and is therefore interpreted and rejected based on similar reasoning. 

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deane and Reddy in view of Levey et al. (US PGPub 2010/0225634). 

Regarding claim 3, Deane’s recovery/compensation features are non-specific to initial non-uniformities vs. non-uniformities caused by aging, and therefore would have been applicable to both. 
	In a similar field of endeavor of display devices, Levey discloses in which the recovery voltage is determined to reduce non-uniformity between the pixel and at least one other pixel of the plurality of pixels, including both initial non-uniformities and non-uniformities caused by aging ([0084], variations of a single subpixel over time and variations across multiple subpixels at a particular time). 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the recovery voltage of Deane and Reddy by specifically providing update based on both initial non-uniformities and non-uniformities caused by aging, as taught by Levey, for the purpose of improving compensation to overcome these objections to compensate for EL panel degradation and prevent objectionable visible burn-in over the entire lifetime of an EL display panel, including at the start of its life (Levey: [0026]). 

Regarding claim 4, the combination of Deane, Reddy and Levey further discloses in which the positive VT shift is determined to minimize gaps in performances between the pixel and at least one other pixel of the plurality of pixels (Levey: [0084], variations across multiple subpixels at a particular time).

Claims 13-14 are within the scope of claims 3-4 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments, see pages 3-5, filed 06/20/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reddy establishing a new prior art combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Childs et al. (US PGPub 2009/0243498) discloses “wherein the processing means is adapted to derive from a plurality of different brightness signals from each pixel a threshold voltage for the drive transistor of the pixel and information relating to the performance of the display element” ([0017]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693